Citation Nr: 0211985	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of a 
myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming, which denied 
service connection for residuals of a myocardial infarction.  

In November 1999, the veteran testified at a personal hearing 
held at the Cheyenne RO, a transcript of which is of record.  
The case was before the Board in October 2001, at which time 
it was remanded for additional development.  After 
readjudicating the claim on appeal, and with consideration 
given to the additional development, the RO issued an April 
2002 decision which continued the previous denial of service 
connection for a myocardial infarction.


FINDINGS OF FACT

1.  During service the veteran had an acute episode of chest 
pain and shortness of breath that was considered secondary to 
pneumonia, and which was asymptomatic on her separation from 
service; a chronic cardiovascular disability, to include 
residuals of a myocardial infarction, was not manifested in 
service or in the first postservice year.   

2.  There is no competent evidence of a nexus between the 
veteran's current heart disorder and her active service or 
any complaints treated therein.


CONCLUSION OF LAW

The veteran's current heart condition was not incurred in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue at hand in 
August 1999.  The case has now been reviewed under the VCAA.  
The veteran was advised of the VCAA and implementing 
regulations in a June 2001 letter.  After reviewing the 
claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates of the 
VCAA and implementing regulations.  Discussions in the August 
1999 rating decision, a statement of the case, and 
supplemental statements of the case (SSOC), gave notice to 
the veteran of the information and medical evidence necessary 
to substantiate her claim, and of what was of record.  

The veteran testified that she was treated at a medical 
facility at Carswell Air Force Base (AFB) in September 1968 
for medical conditions pertinent to the issue in this case.  
There are no service medical reports of record from Carswell 
AFB.  The record indicates, however, at least two attempts by 
the RO to obtain all medical records pertinent to the veteran 
from the appropriate service department.  The RO was notified 
on each record request that a search for the identified 
medical records was negative.  In this regard the Board finds 
the that lack of medical records from Carswell AFB is not 
prejudicial to the veteran as to the issue on appeal, as the 
Board does not dispute her contentions regarding medical 
treatment she may have received at that medical facility.  

The RO has obtained all available service medical records 
pertaining of the veteran, as well as records from VA medical 
care providers.  As noted, the RO reviewed this case under 
the VCAA in April 2002, and notice was sent to the veteran, 
including notification that medical records from Carswell AFB 
were unobtainable.  The veteran has been accorded VA 
examinations.  The RO has complied with the directives of the 
October 2001 Board remand.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The veteran is not prejudiced by the 
Board's review of the case based on the current record. 

Background

Generally, the veteran contends that service connection is 
warranted inasmuch as she has a current heart condition 
related to an alleged myocardial infarction sustained during 
her active duty in 1968.  Specifically, she contends (and has 
testified to the same effect) that she sought treatment at a 
military medical facility for chest pain and an upset stomach 
in 1968.  She then was transferred to a hospital at Carswell 
AFB, where a physician told her condition was either atypical 
pneumonia or a myocardial infarction.

Service medical records include a September 1968 clinical 
record noting that the veteran was treated after complaining 
of stomach pain and shortness of breath over the previous two 
days.  Examination and X-ray studies revealed diagnosis of 
viral pneumonitis and general viral syndrome.  On the 
November 1970 report of medical history on separation from 
service, the veteran opined that her health was "good."  
She reported that she had experienced pain or pressure in her 
chest, and she noted that she was treated at Carswell AFB for 
atypical pneumonia.  She denied all other significant medical 
or surgical history.  The corresponding medical examination 
report shows a normal clinical evaluation of the veteran's 
chest, heart, and vascular system.  The service examiner 
confirmed that the veteran experienced an episode of pressure 
in her chest in 1968 that was considered secondary to 
pneumonia, and that was asymptomatic on her separation from 
service.  The remainder of the service medical records are 
negative for a heart condition or any chronic cardiovascular 
system disease.  
Postservice medical evidence indicates that the veteran 
experienced chest pain in early August 1998, and was admitted 
to a VA medical facility under myocardial infarction 
protocol.  She told an admitting physician that, except for 
the 1968 episode of chest pain, she had never experienced 
chest pain prior to the 1998 hospitalization.  The VA medical 
records reflect that, regarding treatment the veteran 
received at Carswell AFB in 1968, no definitive diagnosis was 
rendered, but rather, a treating service physician told the 
veteran that her chest pain was attributable to "either 
atypical pneumonia versus myocardial infarction."  An 
echocardiogram (EKG) in August 1998 was interpreted as 
revealing findings consistent with an "old apical myocardial 
infarction."  The veteran underwent cardiac catheterization 
on August 10, 1998.  The hospitalization summary reveals that 
she had no significant coronary artery disease, but had 
"mild anterior wall motion abnormalities consistent with a 
previous myocardial infarction."  It was considered that her 
myocardial infarction was either a coronary spasm, or a 
plaque rupture with lysis clot.  Additional treatment records 
from the same time period show diagnosis of myocardial 
infarction of uncertain duration, chronic obstructive 
pulmonary disease, and smoking.  

On VA examination in January 1999, the veteran's heart had 
regular rate and rhythm, with no murmur, rub, or gallop.  
First and second heart sounds were within normal limits.  An 
EKG was normal.  The physician suggested that, based on the 
1998 VA hospitalization records, the veteran "probably had 
coronary spasm with some element of necrosis, though it would 
have been very[,] very minimal, with full recovery by the 
time she had her arteriogram."  

At the November 1999 hearing, the veteran recounted the 
history of her in-service episode of chest pain in 1968, 
recalling that she sought treatment at a military medical 
facility for chest pain and an upset stomach in September 
1968.  She testified that she then was transferred to a 
military hospital at Carswell AFB, where a physician told her 
that her condition was either atypical pneumonia or a 
myocardial infarction.  

In the October 2001 remand, the Board requested, among other 
things, that the veteran be examined by an appropriate 
specialist, who should provide an opinion as to the 
likelihood that the veteran sustained a myocardial infarction 
in September 1968 during service, or that her current cardiac 
condition is otherwise related to service.

On VA examination in December 2001, the physician noted the 
veteran's medical history, including her in-service episode 
of chest pain and shortness of breath in 1968.  The veteran 
reported that she continued to experience intermittent 
anginal symptoms with extreme exertion since the August 1998 
VA hospitalization.  She stated that she smoked one to one 
and a half packs of cigarettes daily for 22 years, and gave a 
33 pack year history.  Examination revealed that her heart 
had regular rhythm and rate, with no third or fourth heart 
sounds and no murmur.  The diagnosis was coronary artery 
disease, with history of two myocardial infarctions.  

The veteran was referred for evaluation by a cardiologist in 
January 2002.  The cardiologist reviewed the claims folder, 
including records of the veteran's in-service medical 
history.  The veteran provided additional details regarding 
her in-service episode of chest pain and the related in-
service medical treatment.  The cardiologist noted that 
medical records alleged to have been generated at Carswell 
AFB were unobtainable, and thus the information concerning 
her hospitalization at Carswell AFB came mainly from the 
veteran.  The veteran characterized her current health status 
as good.  She reported occasional periods of chest heaviness 
of an unknown cause, with the pain subsiding when she 
relaxes.  Her discomfort was considered unpredictable and not 
related to exertion, and was not related to time of day, 
food, or activity.  No significant cardiac abnormalities were 
found.  The cardiologist stated that risk factors for 
developing coronary artery disease include a smoking one to 
one and a half packs of cigarettes per day. It was noted that 
there was clear indication the veteran sustained a myocardial 
infarction in the past, which "can probably be dated to 
August of 1998."  The cardiologist reported:

The fact that the [veteran] was told that 
she either had "atypical pneumonia or a 
myocardial infarction" appears to be 
more of a passing comment than an actual 
and deliberate diagnosis.  My 
justification is the fact that the 
[veteran] was not extensively evaluated 
at that time.  She was discharged on no 
cardiac medications and was not given any 
appropriate follow-up for a cardiac 
problem.  Moreover, chest discomfort can 
be an accompanying symptom with pneumonia 
and especially atypical pneumonia.  

While the exact date and time of the 
[veteran's] anterior/apical wall 
myocardial infarction cannot be 
determined and has been attributed to 
coronary spasm, there is nothing of any 
substance that links the [veteran's] 
prior hospitalization at Carswell [AFB] 
to her present difficulty.  Therefore, it 
would seem reasonable and more likely 
than not to conclude that while the 
[veteran] definitely has sustained a 
small degree of myocardial damage, and I 
agree that coronary artery vasospasm is 
the most likely cause, that there is 
nothing to indicate that her 
hospitalization at the Carswell [AFB] 
Hospital in 1968 was associated with any 
cardiac problem.

In a statement dated in July 2002, Sandra Bothwell recalled 
that her husband took the veteran to the hospital at Carswell 
Air Force Base in the fall of 1968. She had remained there 
for about a week and had been told she had either atypical 
pneumonia or had suffered a heart attack. 


Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease (to include 
cardiovascular disease) becomes manifest to a degree of ten 
percent or more within one year from the date of separation 
from such service, such disease shall be presumed to have 
been incurred in or aggravated by service notwithstanding 
that there is no record of evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The record is clear that the veteran was treated for chest 
pain and shortness of breath during service.  The medical 
evidence shows that the in-service episode of chest pain and 
shortness of breath was diagnosed as viral pneumonitis and 
general viral syndrome.  The Board does not dispute that the 
veteran may have been told by service medical personnel that 
the episode was consistent with "atypical pneumonia versus 
myocardial infarction."  However, the medical evidence is 
also clear in establishing that 1968 episode of chest pain 
and shortness of breath were acute, and the disorders 
resolved while the veteran was on active duty.  The November 
1970 separation examination was essentially normal, and the 
postservice medical evidence indicates that her current heart 
condition became symptomatic in 1998, some 28 years after her 
separation from service.  While coronary artery disease has 
been diagnosed in recent years, the evidence is negative for 
medical support that the veteran's current heart condition is 
associated in any manner with an incident, injury, or disease 
of her military service.  In January 2002, a cardiologist 
expressly opined that, although the veteran has myocardial 
damage, her current heart condition is unrelated to the in-
service episode of chest pain and shortness of breath.  There 
is no medical opinion to the contrary.  

The veteran's own statements regarding a nexus between the 
in-service episode of chest pain and shortness of breath and 
her current cardiovascular condition cannot by themselves 
establish the nexus between her current heart disorder and 
her military service.  She is a layperson and, as such, is 
not competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education (such as medical nexus).  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as cardiovascular disease is a presumptive disorders 
under 38 C.F.R. 
§ 3.309(a), the veteran's current heart disorder could be 
service-connected if it was shown to have been manifested to 
a compensable degree within one year following her discharge 
from active duty.  As the record shows, the first diagnosis 
of heart disease was in 1998, many years after her separation 
from service.  Consequently, service connection for 
cardiovascular disease on a presumptive basis is not 
warranted.

In the absence of any competent evidence that the veteran's 
current heart disorder is causally related to her military 
service, service connection for residuals of a myocardial 
infarction is not warranted.  See Hickson, 12 Vet. App. at 
253.  The doctrine of resolving reasonable doubt in the 
veteran's favor is not applicable in this case as the 
preponderance of the evidence is against her claim.

ORDER

Service connection for residuals of a myocardial infarction 
is denied.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

